Case 1:21-mc-00091-ZMF Document 1 Filed 06/08/21 Page 1 of 29

  

KRUPTCY

LULA,

 

IN RE APPLICATION OF THE NEW YORK Case: 1:21-mc-00091 _
TIMES COMPANY FOR ACCESS TO Assigned To : Faruqui, Zia M.
CERTAIN SEALED COURT RECORDS Assign. Date : 6/8/2021
Description: Misc.

 

 

MOTION FOR ACCESS TO CERTAIN SEALED COURT RECORDS

Pursuant to Local Criminal Rule 57.6, The New York Times Company (“The Times”), by
and through undersigned counsel, respectfully moves this Court, under the First Amendment and
common law, for access to the records filed under seal in Jn re Application of USA for 2703(d)
Order for Six Email Accounts Serviced by Google LLC for Investigation of Violation of
[Redacted], Case No. 20-sc-3361-ZMF. Specifically, The Times requests that the Court unseal
(1) the Government’s Application pursuant to 18 U.S.C. § 2703(d), which the Court granted on
January 5, 2021; (2) the Government’s ex parte Motion to Modify Order, which the Court
granted on March 3, 2021; and (3) all related filings.

The Times’s interest in this matter, a statement of relevant facts, and a specific prayer for
relief are set forth in the accompanying Memorandum of Points and Authorities.
REQUEST FOR HEARING

The Times respectfully requests a hearing on this Motion.

 

 

 

ser otenente

 

 

 

  

Caesar, Clock of Court
striet of Cobumbia
Case 1:21-mc-00091-ZMF Document1 Filed 06/08/21 Page 2 of 29

Dated: June 8, 2021

Respectfully submitted,
BALLARD SPAHR LLP

/s/ Chad R. Bowman

Chad R. Bowman (#484150)
Matthew E. Kelley (#1018126)
Maxwell S. Mishkin (#1031356)
1909 K Street, NW, 12th Floor
Washington, DC 20006
Telephone: (202) 661-2200

Fax: (202) 661-2299
bowmanchad@ballardspahr.com
kelleym@ballardspahr.com
mishkinm@ballardspahr.com

Lynn Oberlander (pro hac vice forthcoming)
1675 Broadway, 19th Floor

New York, NY 10019-5820

Telephone: (212) 223-0200

Fax: (212) 223-1942
oberlanderl@ballardspahr.com

Counsel for The New York Times Company
Case 1:21-mc-00091-ZMF Document 1 Filed 06/08/21 Page 3 of 29

CERTIFICATE OF SERVICE

I hereby certify that on this 8th day of June 2021, I caused true and correct copies of the

foregoing to be served via electronic mail and U.S. Mail on the following:

Tejpal Chawla

Assistant United States Attorney

U.S. Attorney’s Office for the District of Columbia
555 Fourth Street NW

Washington, DC 20530

tejpal.chawla@usdo].gov

 

Adam Small

Trial Attorney

U.S. Department of Justice
950 Pennsylvania Avenue NW
Washington, DC 20530

adam.small@usdoj.gov

/s/ Chad R. Bowman

Chad R. Bowman (#484150)
Case 1:21-mc-00091-ZMF Document 1 Filed 06/08/21 Page 4 of 29

ie

   

IN THE UNITED STATES DISTRICT GQUR
FOR THE DISTRICT OF COLUMBIA

 

IN RE APPLICATION OF THE NEW YORK
TIMES COMPANY FOR ACCESS TO Case No.
CERTAIN SEALED COURT RECORDS

 

 

THE NEW YORK TIMES COMPANY’S MEMORANDUM
OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR ACCESS
TO CERTAIN SEALED COURT RECORDS

BALLARD SPAHR LLP

Chad R. Bowman (HAQATSO)S

AGL IP TOT LY Uy

Matthew E. Kelley (#1018126)
Maxwell S. Mishkin (#1031356)
1909 K Street, NW, 12th Floor
Washington, DC 20006
Telephone: (202) 661-2200

Fax: (202) 661-2299
bowmanchad@ballardspahr.com
kelleym@ballardspahr.com
mishkinm@ballardspahr.com

Lynn Oberlander

(pro hac vice application forthcoming)
1675 Broadway, 19th Floor

New York, NY 10019-5820
Telephone: (212) 223-0200

Fax: (212) 223-1942
oberlanderl@ballardspahr.com

Counsel for The New York Times Company

pg "enaretosscenge
5 ne

  
Case 1:21-mc-00091-ZMF Document1 Filed 06/08/21 Page 5 of 29

 

TABLE OF CONTENTS

Page
PRELIMINARY STATEMENT .......cccsccscccesscrecsessesnecssessssseesseessecsessasensssesesersssessesrensecsessensesneey 1
RELEVANT BACKGROUND uu... ccccesccecesesectsesseeecneeesessscsscesseeeseasenssesessesessiseneesereesesessenneneseeey 2
ARGUMENT uuicccccccccccccsscessesseessessecseceneceeceneesessessccssesssssassensessesesessssesessusenesnersesseseessessseneensenseseesaas 9

I THE COURT SHOULD IMMEDIATELY RELEASE THE SEALED RECORDS
PURSUANT TO THE COMMON LAW RIGHT OF ACCESS woo. ccceseeteeeeeteneterees 10
A. The Sealed Records Are Judicial Records ...... ee cecssccssseseneesesseneenessseenesterseeneens 1]
B. The Hubbard Factors Weigh In Favor Of Access To The Sealed Records.......... 12

I. THE COURT SHOULD RELEASE THE SEALED RECORDS PURSUANT TO
THE FIRST AMENDMENT RIGHT OF ACCESS wu... cececceecesesreereereeteeeeeneeneenerereneeees 17
A. The First Amendment Right Of Access Applies To The Sealed Records............ 17

B. The Government Cannot Carry Its Heavy Burden To Overcome The First

Amendment Right of ACCOSS ......ccesesessstetscresssessessetereesnersenscneestsesserseeseeneneeens 20
CONCLUSION wu. cecccccsescsescsscesscsseesscssessceseenessecssessessussusssessesssessessaessseessessecsessonasenegnenesenesgesgs 21
Case 1:21-mc-00091-ZMF Document1 Filed 06/08/21 Page 6 of 29

 

TABLE OF AUTHORITIES
Page(s)

Cases
In re Application by Jason Leopold to Unseal Certain Electronic Surveillance

Applications and Orders

(“In re Leopold’), No. 13-mc-712-BAH (D.D.C. July 16, 2013) eccceeteeeeenerereetereneees 11
CNN, Inc. v. FBI,

984 F.3d 114 (D.C. Cir, 2021) cc cccececseseesesssescnscesensssscsssesseessesssssessessenseeeesseereeneenesneeneneenes 16
Cobell v. Norton,

157 F. Supp. 2d 82 (D.D.C. 2001) ccc ccscccsesscsssesesseseessessessseeenesserenrenssaeeesesieeaenesaesenseresesiens 17
Dhiab v. Trump,

852 F.3d 1087 (D.C. Cir. 2017) (Williams, J., CONCUITING).......ccseeeesetseetetecteteeteteeretesneeees 17
EEOC vy. Nat'l Children's Ctr.,

98 F.3d 1406 (D.C. Cir, 1996) occ ccceesesscsesssenesseeneescssssessessessereeseseersesersnessessessessesesnengs 13, 14
Globe Newspaper Co. v. Super. Ct.,

A57 U.S. 596 (1982) ..cccscscescescteeseeeeesscseesenscsessssssscsesessesacsesseeessensenessenesseeessenessensenesessesesieneentes 20
Guttenberg v. Emery,

26 F. Supp. 3d 88 (D.D.C. 2014) ne cccscsssseteeseeesenenseseneeesseteeesastsnenseerensssessseneseseeseseensees 16
Hardaway v. D.C. Housing Authority,

843 F.3d 973 (D.C. Cit, 2016) oc cccecsssceenersssessssensssesseessssssensssseecseseesseesesessessonensesesesereersyes 15
Johnson v. Greater Se. Cmty. Hosp. Corp.,

951 F.2d 1268 (D.C. Cir. 1991). icicceeeseeesensesscssesessecsecseesecsessssessenssssenseneserenssnasessesneenees 16
*Leopold v. United States,

964 F.3d 1121 (D.C. Cir, 2020) oc eeesessesssseesecsessesesssenscnseseneensenecsernesaenesneerens 11, 12, 13, 18
Lugosch v. Pyramid Co.,

435 F.3d 110 (2d Cir, 2006)... ceccsssceseersssesscesessesesssssessessessessessenseneeesressessseseneeseesesnesseneenes 10
*Metlife, Inc. v. Fin. Stability Oversight Council,

865 F.3d 661 (D.C. Cir, 2017) (Garland, J.) ccc ccsrscseesessereneeteerenenesterenereetensenesees 10, 12, 14
Inre NBC,

653 F.2d 609 (D.C. Cir. 1981) occ cccsescesessessseseesenseseeseeesceesneessteresterserseserersersssesesnesesseseeeens 21
Nebraska Press Ass’n v. Stuart,

AIT U.S. 539 (1976) .cccsccscscsscsscescssescteesceecsenessersesessceceusesseecssecesesssessenessesensessneesensesenesarseeeenees 14

il
Case 1:21-mc-00091-ZMF Document1 Filed 06/08/21 Page 7 of 29

*In re New York Times Co.,

585 F. Supp. 2d 83 (D.D.C. 2008)... eecceesscsreenerescneesscssstssssscseessecsscesesseesesseeseenases 19, 20, 21
Nixon v, Warner Communications, Inc.,

A435 U.S. 589 (1978) ...cccccscessceccssecececsscescenevsecseessessenevseseeesessesscssesseessessesseesessreerensesnessessgenes 9,10
Press-Enter. Co. v. Super. Ct,

464 US, 501 (1984)... cccescecestecsnecseesseeserseeseessessecesssssesssssssssecsecaneesesseensesseseersenesaeeneeneey 19, 20
Press-Enter. Co. v. Super. Ct.,

AT8 U.S. 1 (1986). ceccscecsseeneseeesseeseeeecnsenseesesusssassesssessscseessesneeenessesesessesesnesieey 17, 18, 19, 20
Richmond Newspapers, Inc. v. Virginia,

448 U.S. 555 (1980)... cecccscessesscececteesevseceseessenesseeseeesecssessasssssssessesssaecesesssenessessrssrsenesseenes 10, 20
In re Search Warrant for [redacted].

com, 248 F. Supp. 3d 970 (C.D. Cal. 2017)... cccccccsssssseesesrenseesssnsensesseenesnseterseeseeeaeenenseeseey 14
In re Special Proceedings,

842 F. Supp. 2d 232 (D.D.C. 2012) oe ecscccseeescssesssseersensensesessecseesecnerieeaeneeneeneseenesnessieneees 19
*United States v. Hubbard,

650 F.2d 293 (D.C. Cir, 1980)... ec cesesceeseeseerectsessesssessesseesssesssseesssseesnesseceesecnessesenensgens passim
United States v. Simone,

14 F.3d 833 (3d Cir. 1994)... cc cccccsctcnesserstsensssessessessessessecsesssessessssseessseessnersenessereenesneressasies 18
United States v. Suarez,

880 F.2d 626 (2d Cir. 1989)... ec eeeeeseesssssssesscsscnscsessessecseesseseesessessersensenestevaseesrreserassesreney 18
Upshaw v. United States,

754 F. Supp. 2d 24 (D.D.C. 2010) oe eeesessecesscssenessecssenecsececsssesessesesesesnessenassesnesseesanenes 16
Vanda Pharm., Inc. v. FDA,

--- F. Supp. 3d ---, 2021 U.S. Dist. LEXIS 86682 (D.D.C. May 6, 2021)... essere 14
*Washington Post v. Robinson,

935 F.2d 282 (D.C. Cir, 1991) ice eeeneressestscssesserssceseeeeneessesesssesseensesessesssens 13, 19, 20, 21
Statutes
18 U.S.C. § 2703(d) vccsescccscsseesecnceseessecssessscnsenscessssassesssessseeseensensesseseessassaeseaeeseeeseeeseeensesneey passim
18 U.S.C. § 2705(D) vecceccccccsescsseteteesceecresseeecsensssesssseesssessssssessesssesesseessessenssnesesersssneesesssessenseneseseenes gens 6
Other Authorities
28 C.FLR. § SOLO. cccccccescecsseeeesesecsersesscnssssssvsssesssseseseeesssesssssenessenessesesesecneeseessasseessasesneraes 8,9, 12

ili
Case 1:21-mc-00091-ZMF Document1 Filed 06/08/21 Page 8 of 29

PRELIMINARY STATEMENT

The New York Times Company (“The Times”) seeks the court filings relating to two
secret and deeply disturbing orders that required its email provider to turn over its journalists’
records and gagged its lawyer. The first order, sealed until last week, granted the Government’s
request to force The Times’s email provider to turn over information about four current or
former Times journalists in an apparent attempt to uncover confidential source(s) for an April
2017 news report.! The second order, also previously sealed, granted the Government’s motion
to impose an unprecedented and likely unconstitutional prior restraint—a gag order on The
Times’s newsroom attorney, David McCraw, forbidding him from informing any of his
colleagues about the seizure.” These orders represent an extraordinary challenge to press
freedom, undermining the ability of the press to report truthful information of vital public
concern. They appear to have been obtained in contravention of Justice Department regulations
and practice. And the reasoning set out in the orders raises important questions about the record
and representations put before the Court.

The Orders were made public last week, shortly after the public learned that the Trump
Administration had also seized communications records from journalists for CNN and The
Washington Post. On the heels of those revelations, and following President Biden’s statement
that such practices are “simply wrong,” the Department of Justice changed its policy and

announced it would no longer “seek compulsory legal process in leak investigations to obtain

 

! See Order, In re Application of USA for 2703(d) Order for Six Email Accounts Serviced by
Google LLC for investigation of [REDACTED], SC No. 20-sc-3361 (D.D.C. Jan. 5, 2021) (the
“January 5 Order”) (attached hereto as Exhibit A). One of the named reporters, Eric Lichtblau,
is no longer with The Times.

2 See Order, In re Application of USA for 2703(d) Order for Six Email Accounts Serviced by
Google LLC for investigation of [REDACTED], SC No. 20-sc-3361 (D.D.C. Mar. 3, 2021) (the
“March 3 Order’’) (attached hereto as Exhibit B).
Case 1:21-mc-00091-ZMF Document1 Filed 06/08/21 Page 9 of 29

source information from members of the news media.” But the public and The Times deserve to
know the bases for these outragcous orders.

This motion by The Times seeks the court filings relating to these orders—including the
government’s application seeking to unmask journalistic sources without notice to The Times
and the motion for a prior restraint. Pursuant to Local Criminal Rule 57.6, The Times asks this
Court to unseal the relevant filings in the matter No. 20-sc-3361. The press and public have a
powerful right of access to these records under both the First Amendment and the common law,
and the Government cannot possibly carry the heavy burden required to overcome those access
rights. The Court should grant this motion and release the requested records without delay.

RELEVANT BACKGROUND

As the public is now aware, three weeks before the end of President Donald Trump’s
1 office, the Justice Department secretly filed an application under the Stored
Communications Act (the “Application”) for this Court to require Google to turn over several
months of email logs dating from 2017 from four current or former Times journalists. The Court
granted the Application in the January 5 Order. The January 5 Order also prohibited Google
from disclosing its existence for a year—far longer than the 90 days typically provided under the
statute upon a showing of cause. After Google apparently balked at that prohibition, the Court
granted a motion from the government (the “Ex Parte Motion’) and modified its order to allow
Google to notify The Times’s main newsroom lawyer. But that order, the March 3 Order,
prohibited The Times’s attorney from telling anyone else about it, including the Times’ General
Counsel, its Publisher, its Executive Editor or the four targeted journalists. Although the
Government has dropped its demands for the reporters’ information, and the extraordinary gag
on The Times’s lawyer has been lifted, the Application, Ex Parte Motion, and any related filings

(together, the “Sealed Records”) remain under seal and thus hidden from public view.
Case 1:21-mc-00091-ZMF Document1 Filed 06/08/21 Page 10 of 29

The Times’s Reporting and the Leak Investigation

The January 5 Order directed Google to provide records from the email accounts of
Times reporters Matt Appuzzo, Michael S. Schmidt, Adam Goldman, and Mr. Lichtblau between
January 14, 2017 and April 30, 2017. See January 5 Order, Attachment A at 1-3. The
circumstances surrounding the order strongly suggest that it is related to particular article,
published on April 22, 2017, that provided a detailed account of then-FBI Director James
Comey’s decisions during the 2016 presidential campaign. See Matt Appuzzo, Michael S.
Schmidt, Adam Goldman, & Eric Lichtblau, Comey Tried to Shield the F.B.I. from Politics. Then
He Shaped an Election, The New York Times (Apr. 22, 2017), https://www.nytimes.com/2017/
04/22/us/politics/james-comey-election.html (the “Comey Article,” attached hereto as
Exhibit C). These circumstances include not only the timing of the Comey Article and the

nity RAIA

period encompassed by the January 5 hat the Comey Article was the
only article in 2017 to carry the byline of these four specific reporters.

The Comey Article, “based on interviews with more than 30 current and former law
enforcement, congressional and other government officials,” reported that “a document stolen by
Russian hackers” had influenced Comey’s decision in the summer of 2016 to personally
announce the decision not to file criminal charges against Democratic nominee Hilary Clinton
for her mishandling of classified information while she was Secretary of State. Comey Article at
2. Citing “several former officials familiar with the document,” The Times reported that it was a
memo or email “written by a Democratic operative who expressed confidence that [then-

Attorney General Loretta] Lynch would keep the Clinton investigation from going too far.” Id.

at 6. The Times reported on Comey’s concern that if Lynch announced no criminal charges
Case 1:21-mc-00091-ZMF Document1 Filed 06/08/21 Page 11 of 29

would be filed against Clinton, Russia would release the document, undermining public
confidence in both the Clinton investigation and the FBI’s political neutrality. /d.

The following month, The Washington Post reported more details about the classified
document.? The Post reported that the document purported to be an intercepted Russian
intelligence assessment that analyzed, but did not include, a supposed email exchange between
then-Rep. Debbie Wasserman Schultz, who chaired the Democratic National Committee, and
Leonard Bernardo, an official with the democracy-promoting Open Society Foundations.* The
Post reported that both Schultz and Bernardo said they had never communicated with each other
and had no knowledge of any such assurance by Lynch about the Clinton probe, suggesting the
document was either Russian disinformation or a fabrication.

The public learned of a government leak investigation in January 2020. The Times
published an article by Goldman reveali
investigation into who leaked the information about the classified document, with a specific
focus on whether Comey was a source of the leak. See Adam Goldman, Justice Dept.
Investigating Years-Old Leaks and Appears Focused on Comey, The New York Times (Jan. 16,
2020), https://www.nytimes.com/2020/01/16/us/politics/leak-investigation-j ames-comey.html
(the “Leak Article,” attached hereto as Exhibit D). The Leak Article noted that it was the second

criminal investigation apparently targeting Comey; an earlier probe into his release through an

 

3 See Karoun Demirjian & Devlin Barrett, How a dubious Russian document influenced the
FBI’s handling of the Clinton probe, The Washington Post (May 24, 2017),
https://www.washingtonpost.com/world/national-security/how-a-dubious-russian-document-
influenced-the-fbis-handling-of-the-clinton-probe/2017/05/24/£375c07c-3a95-1 1e7-9e48-
c4f199710b69_story.html.

* Td.
> Id.
Case 1:21-mc-00091-ZMF Document1 Filed 06/08/21 Page 12 of 29

intermediary to The Times of a memo he wrote about a conversation with Trump concluded
withoul criminal charges being filed. Leak Article at 2.

Citing “people familiar with the inquiry,” The Times reported that “hackers working for
Dutch intelligence officials obtained the document and provided it to the F.B.I.,” and that
although it remained classified, “[w]hether the document was fake remains an open question.”
Id. at 1-3. The Post reported on the investigation the following day, adding that the Russian
document had been mentioned in a 2018 report by the Justice Department’s Inspector General
and—obliquely—Comey’s memoir, which had been cleared by FBI reviewers.° This new leak
investigation was unusual in that it focused on materials revealed in news reports approximately
three years earlier, rather than a more recent disclosure.’

The Application, the January 5 Order, and the March 3 Order

On December 30, 2020, the Justice Department requested an order pursuant to 18 U.S.C.
§ 2703(d) requiring Google, which administers The Times’s email system, to produce “[alll
records and other information relating to” the email accounts of the four Times journalists
between January 14, 2017 and April 30, 2017. See January 5 Order Attachment A at 2. Though

it did not seek the contents of communications, the Order requested logs of data identifying the

origins, destinations, and timing of all emails sent and received by those accounts. Jd. at 2-3.

 

6 Matt Zapotosky, Federal prosecutors explore years-old media disclosure, raising fears
Trump is using Justice Dept. for political gain, The Washington Post (Jan. 16, 2020),
https://www.washingtonpost.com/national-security/federal-prosecutors-explore-years-old-media-
disclosure-raising-fears-trump-is-using-justice-dept-for-political-gain/2020/01/16/6bc56b68-
38c2-1 lea-bb7b-265f4554af6d_story.html.

7 After firing Comey in May 2017, which prompted a Special Counsel investigation, Trump
frequently criticized Comey as a “leaker,” and “suggested without evidence that Mr. Comey
should be prosecuted for ‘unlawful conduct’ and spend years in prison.” Leak Article at 1.
Case 1:21-mc-00091-ZMF Document1 Filed 06/08/21 Page 13 of 29

The Government thus sought records that could and were surely intended to be used to identify
these reporters’ sources.

In the January 5 Order, Magistrate Judge Zia Faruqui granted the Application and also
granted the Government’s request under 18 U.S.C. § 2705(b) to prohibit Google from disclosing
the order to anyone other than its counsel. January 5 Order at 1-2. The Court stated that this
restriction was necessary because “there is reason to believe that notification of the existence of
this Order will seriously jeopardize the ongoing investigation, including by giving targets an
opportunity to destroy or tamper with evidence.” Jd. at 1. The Order did not describe what
evidence supported this determination or explain how any potential target of the investigation
would have the ability to destroy or tamper with information in Google’s possession.

Although the January 5 Order does not say so explicitly, the circumstances surrounding
the order strongly suggest that it is related to t
the Russian intelligence document. The Comey Article was published near the end of the 15-
week period in 2017 at issue, and it is the only article during that time frame—and the only one
published in 2017—with those four co-authors. In addition, the attachment lists the reporters’
email addresses in the order their names appeared in the quadruple byline on the Comey Article,
rather than alphabetically.

Google apparently objected to the nondisclosure provision, and in response to the
Government’s subsequent Ex Parte Motion, the Court issued a revised order on March 3, 2021 to
allow Google to disclose the January 5 Order to The Times’s Deputy General Counsel, David
McCraw. March 3 Order at 1. The Court initially prohibited Mr. McCraw from sharing that
information with anyone else at The Times, including the company’s General Counsel, its

Publisher, its Executive Editor, and the journalists whose communications records were at risk of
Case 1:21-mc-00091-ZMF Document1 Filed 06/08/21 Page 14 of 29

being turned over to the Government. See id. at 1. The March 3 Order was later modified to
allow Mr. McCraw to disclose it to The Times’s outside counsel and a few top executives,
though not to the Executive Editor or anyone in its newsroom.

Outside counsel for The Times wrote to the Assistant U.S. Attorney and Department of
Justice trial attorney involved in the matter on March 16, March 26, and May 26, urging them to
withdraw the Application and ask the Court to vacate the nondisclosure order.’ Counsel argued
that the January 5 Order was an unconstitutional intrusion into The Times’s newsgathering
process and that the March 3 Order was not only unnecessary given the extensive publicity about
the leak investigation but also unconstitutional as a prior restraint on speech about an issue of
public concern.”

On the evening of June 4, counsel for the Government notified counsel for The Times

3 Order, thus freeing Mr. McCraw to tell the four reporters, Times news executives, and the
public about these extraordinary proceedings.'? On the same day that it made that request to the
Court, the Justice Department notified the four reporters that it had, in 2020, seized their phone
records from several months in 2017 and hinted at the still-secret Section 2703(d) action, noting
it had sought a court order for their email logs but that none of those records had been obtained.!!

The Times and other news organizations strongly condemned both the attempt to seize reporters’

 

8 The Times posted online copies of these letters. See
https://int.nyt.com/data/documenttools/gag-order-nyt-emails-fight/34c4f238d4010147/full.pdf.

9 Td. at Letter from T. Boutrous & A. Southwell to T. Chawla & A. Small (Mar. 26, 2021) at
1-2.

10 Charlie Savage and Katie Benner, U.S. Waged Secret Legal Battle to Obtain Emails of 4
Times Reporters, The New York Times (June 4, 2021), https://www.nytimes.com/2021/06/04/
us/politics/times-reporter-emails-gag-order-trump-google.html.

Nod
Case 1:21-mc-00091-ZMF Document1 Filed 06/08/21 Page 15 of 29

email logs and the fact that the litigation about those records took place in secret. Mr. McCraw
observed that the entire episode was unprecedented, noting that the Government had never scized
Times journalists’ phone records without notifying the newspaper first, nor had The Times ever
been subject to a gag order regarding a leak investigation. '?

The surreptitious seizure of The Times’s reporters’ phone records and attempt to obtain
their email logs was not an isolated incident. Recently, the Justice Department notified the Post
that it had secretly seized phone data of three of its reporters and told CNN that it had secretly
seized the phone and email logs of Pentagon correspondent Barbara Starr.'? Both of those
seizures also sought records from the early months of the Trump Administration.

The Justice Department’s own regulations, codified at 28 C.F.R. § 50.10, state that orders
seizing a journalist’s communications records are “extraordinary measures” that require stringent

T1.
itl

aries feen ~~

Th. A 7
poyecause irecaom oO

oO

oversight. regulations recognize that
the freedom of members of the news media to investigate and report the news,” it is necessary to
balance law enforcement interests with the public interest in “safeguarding the essential role of

the free press in fostering government accountability and an open society.” Jd. § 50,10(a)(1)-(2).

Any request requires the approval of the Attorney General or his designee, and the regulations

state that in most cases news organizations should be notified before a seizure application is

 

2 Td. Times Executive Editor Dean Baquet said that the Government’s secret pursuit of the
reporters’ records “profoundly undermines press freedom.” Jd. Post Executive Editor Sally
Buzbee was quoted saying the Government’s actions “severely hinder the ability of news
organizations to uncover information of clear public interest” and called for a “full accounting of
the chain of events.” Matt Zapotosky, Amid Controversy, Justice Dept. says it won’t seek to
compel journalists to give up source information, The Washington Post (June 5, 2021),
https://www.washingtonpost.com/national-security/new-york-times-justice-
department/2021/06/05/0fc66026-c61d-1 leb-93f5-ce9558eecf4b_story.html.

'3 See Savage & Benner, supra n.10.
Case 1:21-mc-00091-ZMF Document1 Filed 06/08/21 Page 16 of 29

made, including through orders under Section 2703(d). Id. § 50.10(a)(3).'* The Justice
Department told counsel for The Times that such approval was granted in this case.!>

Amid the outcry over these prosecutorial intrusions into the newsgathering process, the
Justice Department has announced changes to its policies. Following the revelations by the Post
and CNN, President Biden said that seizing reporters’ records was “simply, simply wrong” and
vowed to “not let that happen.”!® And after The Times reported on this application and gag
order, the Justice Department announced that, consistent with the President’s comments, it had
changed its policy and “will not seek compulsory legal process in leak investigations to obtain
source information from members of the news media doing their jobs.”"’

To date, only the January 5 Order, its attachment, and the March 3 Order have becn made
public. The Times now asks this Court to unseal the Application, the Ex Parte Motion, and
related filings to allow the publi
sources.

ARGUMENT

The press and public have a right of access to judicial records, including these Sealed
Records, arising from both the common law and the First Amendment. In Nixon v. Warner

Communications, Inc., the Supreme Court recognized a common law right “to inspect and copy

 

\4 See also Att’y Gen. Eric Holder, Memorandum to all Department Employees on Updated
Policy Regarding Obtaining Information from, or Records of, Members of the News Media; and
Regarding Questioning, Arresting, or Charging Member[s] of the News Media, at 1 (Jan. 14,
2015), available at https://fas.org/sgp/othergov/doj-media-rev.pdf.

'5 Charlie Savage and Katie Benner, White House Disavows Knowledge of Gag Order on
Times Leaders in Leak Inquiry, The New York Times (June 5, 2021),
https://www.nytimes.com/2021/06/05/us/politics/biden-gag-order-new-york-times-leak.html.

16 Td.
17 Id
Case 1:21-mc-00091-ZMF Document1 Filed 06/08/21 Page 17 of 29

... judicial records and documents.” 435 U.S. 589, 597 (1978). Two years later, in Richmond
Newspapers, Inc. v. Virginia, the Supreme Court held that the First Amendment’s protections for
freedom of speech, freedom of the press, and the right to petition necessarily carry with them an
implied right of access to judicial documents and proceedings. 448 U.S. 555 (1980). Over the
decades since, these rights of access to court records and proceedings have become established
as “a fundamental element of the rule of law, important to maintaining the integrity and
legitimacy of an independent Judicial Branch.” Metlife, Inc. v. Fin. Stability Oversight Council,
865 F.3d 661, 663 (D.C. Cir. 2017) (Garland, J.).

These rights of access plainly apply to the Sealed Records, and the Government cannot
possibly carry the heavy burden required keep these records secret. Morcover, because the right
of access is a right of contemporaneous access, the Court should release the Sealed Records
without delay. See, e.g., Lugosch v. Pyramid Co., 435 F.3d 110, 126 (2d Cir. 2006) “Our public
access cases and those in other circuits emphasize the importance of immediate access where a

right to access is found.”) (emphasis added).

I. THE COURT SHOULD IMMEDIATELY RELEASE THE SEALED RECORDS
PURSUANT TO THE COMMON LAW RIGHT OF ACCESS

Under the controlling case law of this Circuit, the Court should immediately release the
Sealed Records pursuant to the common law right of access. The common law access right
requires courts to conduct a two-stage analysis. First, courts determine whether the records at
issue are “judicial records,” to which there is a “strong presumption” in favor of access. Metlife,
865 F.3d at 665-67. If they are judicial records, courts then apply the six-factor test set out in
United States v. Hubbard to conclude whether the presumption of access has been rebutted. 650
F.2d 293 (D.C. Cir. 1980). Here, the Sealed Records — one containing the Government’s

arguments for an extraordinary order authorizing surveillance of American journalists, the other

10
Case 1:21-mc-00091-ZMF Document1 Filed 06/08/21 Page 18 of 29

containing its arguments for an unprecedented order restraining the speech of a newsroom
allurney — are plainly judicial records, and the Hubbard factors squarely favor public access.

A. The Sealed Records Are Judicial Records

It is beyond dispute that the Sealed Records are “judicial records” to which the public has
a presumptive right of access under the common law. The Application is a request for an order
under Section 2703(d) of the Stored Communications Act, and in Leopold v. United States, the
D.C. Circuit expressly held that “applications for such orders and their supporting documents
(e.g., accompanying affidavits)” are judicial records for purposes of the common law right of
access. 964 F.3d 1121, 1128 (D.C. Cir. 2020) (Garland, J.).'8

The Ex Parte Motion is also a judicial record. As discussed above, in the Ex Parte
Motion the Government sought permission to impose an onerous and highly unusual gag order
on a single member of a news organization, The Times
McCraw. Such a document is a judicial record — even though it was filed under seal — because it

was “filed before the district court’s decision and [was] intended to influence it,” and because

 

'8 Though the Leopold litigation remains ongoing, this action should not be consolidated into
that lawsuit, which concerns the unsealing of “historical” Stored Communications Act request
records. See generally In re Application by Jason Leopold to Unseal Certain Electronic
Surveillance Applications and Orders (“In re Leopold’), No. 13-mc-712-BAH (D.D.C. July 16,
2013). As Chief Judge Howell acknowledged in a May 25 Minute Order in that matter, “in the
almost four months since the Court’s February 9, 2021 Memorandum Opinion and Order
resolving the parties’ dispute over the scope of the redactions to be applied by the government
and directing the government to commence such redaction and unsealing, no unsealing motions
that would permit the unsealing of sealed matters have been submitted.” As such, consolidation
of this case into the Leopold lawsuit would likely result in unjustifiable delay of The Times’s
motion. See, e.g., Dec. 10, 2020 Mem. Op. & Order, In re Leopold, Dkt. 7 (acknowledging
likely delay through consolidation).

Moreover, unlike the petitioners in Leopold, The Times is an interested party in the
records it seeks to unseal — i.e., it seeks only discrete applications relating to the communications
of its own employees. This unique and urgent need for access to the Sealed Records at issue in
this case thus counsels in favor of an independent and immediate determination of this motion.

11
Case 1:21-mc-00091-ZMF Document1 Filed 06/08/21 Page 19 of 29

“an appellate court reviewing the district court’s decision . .. would want to examine [the filing]
lo determine whether the court correctly” reached its decision. Metlife, 865 F.3d at 668-69; see
also Leopold, 964 F.3d at 1128 (filings are judicial records when “they are intended to influence
the court and the court makes decisions about them”) (alteration and internal marks omitted).

The Application and the Ex Parte Motion therefore are both “judicial records” to which
the public has a “strong presumption” of access pursuant to the common law.

B. The Hubbard Factors Weigh In Favor Of Access To The Sealed Records

Because the public has a presumptive right of access to the Sealed Records, the Court
should release them unless the Government can rebut that presumption through the six-factor
Hubbard test. Those factors are:

(1) the need for public access to the documents at issue; (2) the extent of previous

public access to the documents; (3) the fact that someone has objected to

disclosure, and the identity of that person; (4) the strength of any property and

privacy interests asserted; (5) the possibility of prejudice to those opposing

disclosure; and (6) the purposes for which the documents were introduced during

the judicial proceedings.
Metlife, 865 F.3d at 665 (citations and internal marks omitted), Under this test, the Government
cannot possibly rebut the strong presumption of access to the Sealed Records. To the contrary,
the Hubbard factors conclusively favor granting this motion and releasing the Sealed Records.

Factor 1 — The Need for Public Access: The public has an overwhelming need for
access to the Sealed Records. As the Department of Justice itself has long acknowledged, using
tools including Section 2703(d) orders “to seek information from, or records of, non-consenting
members of the news media [are] extraordinary measures, not standard investigatory practices.”
28 C.F.R. § 50.10(a)(3). The public thus has an equally extraordinary interest in understanding

how the Government justified the use of that tool in this instance — a justification that would be

found, if it exists, in the Application. See MetLife, 865 F.3d at 676 (noting that “a fundamental

12
Case 1:21-mc-00091-ZMF Document1 Filed 06/08/21 Page 20 of 29

norm of our judicial system” is “that judges’ decisions and their rationales must be available to
the public”) (emphasis added); EEOC v. Nat’l Children’s Cir., 98 ¥.3d 1406, 1409 (D.C. Cir.
1996) (acknowledging the “need for public access in those instances where the documents at
issue are specifically referred to in the trial judge's public decision”) (alterations and internal
marks omitted).

Moreover, the January 5 Order found “reason to believe that notification of the existence
of this Order will seriously jeopardize the ongoing investigation, including by giving targets an
opportunity to destroy or tamper with evidence,” January 5 Order at 1, even though the
Government’s investigation had been highly publicized for more than a year.!? See, e.g., Leak
Article at 1. The public thus has a powerful interest in learning what the Government included
(or chose not to include) in its Application that would lead the Court to have reached such a

result. See, e.g., Leopold, 964 F.3d at 112

needd ty verne

of ensuring the integrity of judicial proceedings in particular and of the law enforcement process
more generally. ... Like the public trial guarantee of the Sixth Amendment, the right [of access]
serves to safeguard against any attempt to employ our courts as instruments of persecution, to
promote the search for truth, and to assure confidence in judicial remedies.’”) (quoting Hubbard,
650 F.2d at 314-15 & n.79); Washington Post v. Robinson, 935 F.2d 282, 288 (D.C. Cir. 1991)
(noting the public’s interest in access to court records as a means of “monitoring prosecutorial . .
. misconduct”).

The need for public access to the Ex Parte Motion is equally significant. In that filing,

the Government sought to impose on The Times’s newsroom counsel a prior restraint — “the

 

!9 Further, the information sought was four years old and fully within Google’s control.
There was no way that The Times or its journalists could “tamper” with it.

13
Case 1:21-mc-00091-ZMF Document1 Filed 06/08/21 Page 21 of 29

most serious and the least tolerable infringement on First Amendment rights.” Nebraska Press
Ass’n v. Stuart, 427 U.S. 539, 559 (1976); see also, e.g., Inre Search Warrant for

[redacted] @yahoo.com, 248 F. Supp. 3d 970, 980 (C.D. Cal. 2017) (noting that “[c]ourts
considering the issue have almost uniformly found that [such orders], are prior restraints and / or
content-based restrictions”). Because the Court granted that request in the March 3 Order, the
public has a powerful interest in learning the basis for the Court’s decision, which was
presumably set out in the Ex Parte Motion. See MetLife, 865 F.3d at 675; Nat'l Children’s Ctr.,
98 F.3d at 1409. The first Hubbard factor thus supports disclosure of both of the Sealed
Records.

Factor 2 — The Extent of Previous Public Access: Because there has been no previous
access to either of the Sealed Records, the second Hubbard factor is neutral here. See, e.g.,
Vanda Pharm., Inc. v. FDA, --- F. Supp. 3d ---, 2021 U.S. Dist. LEXIS 86682, at *20 (D.D.C.
May 6, 2021) (“the second Hubbard factor is neutral where there has been no previous access”)
(internal marks omitted).

Factor 3 — The Existence and Identity of An Objector: It remains to be seen whether,
having considered The Times’s arguments, the Government will still object to disclosure of the
Sealed Records. But because Factor 3 is the only Hubbard factor that could even arguably
weigh against disclosure, if the Government does choose to object, on balance, the Hubbard
factors will not rebut the strong presumption of access under the common law.

Factor 4 — The Strength of Any Asserted Privacy or Property Rights: On this record,
the Government cannot possibly identify a “property” or “privacy” interest in continuing to
withhold the Sealed Records from the public. In Hubbard, for example, the D.C. Circuit noted

that the Church of Scientology had property and privacy interests in “documents [that] were

14
Case 1:21-mc-00091-ZMF Document1 Filed 06/08/21 Page 22 of 29

seized from non-public areas of Church premises.” 650 F.2d at 320. Similarly, in Hardaway v.
D.C. Housing Authority, the D.C. Circuit recognized an individual’s “strong privacy interest in
keeping the details of her disability confidential.” 843 F.3d 973, 980 (D.C. Cir. 2016). Any
comparable privacy interest in this matter would therefore belong to The Times or its journalist
employees, as the “target” of the surveillance authorized by the January 5 Order, or to Mr.
McCraw, as the individual named in the March 3 Order. Here, however, The Times and Mr.
McCraw are affirmatively seeking the release of these records. Factor 4 thus weighs in favor of
disclosing the Sealed Records.

Factor 5 — The Possibility of Prejudice: Given the Government’s current posture in this
matter, it is implausible that any prejudice could arise from releasing the Sealed Records. The
January 5 Order that resulted from the Application has been quashed. The March 3 Order has
been lifted. And the Department o
pledges that it “will not seek compulsory legal process in leak investigations to obtain source
information from members of the news media doing their jobs.” See id. (quoting Department of
Justice spokesperson Anthony Coley).

Indeed, as The Times made clear in its correspondence with the Department of Justice,
there was never a possibility of prejudice from disclosure of this surveillance effort. See Letter
from T. Boutrous & A. Southwell to T. Chawla & A. Small (Mar. 16, 2021) at 5, available at
https://int nyt.com/data/documenttools/gag-order-nyt-emails-fight/34c4f23 8d4010147/full.pdf
(“Any target of the investigation has therefore known about it for over a year. As such, there is
no reasonable basis to believe the investigation would be seriously jeopardized by the fact of the
Government’s application being known. . . . Even if the investigation to which [the Application]

pertains is in some way different from the investigation revealed in the January 2020 reporting,

15
Case 1:21-mc-00091-ZMF Document1 Filed 06/08/21 Page 23 of 29

years of intense media attention have long put any potential suspect on notice that a criminal
investigation was likely.”). On these facts, the Government has no basis to assert any risk of
prejudice from disclosing the Sealed Records. Factor 5 therefore supports disclosure.

Factor 6 — The Purpose of the Records at Issue: The Application was submitted for the
purpose of persuading this Court to authorize surveillance of The Times’s journalists, and it
succeeded in that purpose. The Ex Parte Motion was submitted for the purpose of persuading
this Court to impose a gag order on The Times’s Deputy General Counsel, and it achieved that
purpose as well. It is therefore clear that both of the Sealed Records were introduced for the
purpose of influencing the court’s decision-making process, and as the D.C. Circuit recently
clarified, “When a sealed document is considered as part of judicial decisionmaking, the sixth
factor will oftentimes carry great weight” in favor of disclosure. See CNN, Inc. v. FBI, 984 F.3d
114, 120 (D.C. Cir. 2021). Factor 6 thus supports releasing the Sealed Records as well.

To the extent the Government objects to release, it bears the burden of demonstrating that
the Hubbard factors rebut the strong presumption in favor of public access to judicial records.
See Johnson v. Greater Se. Cmty. Hosp. Corp., 951 F.2d 1268, 1278 (D.C. Cir. 1991) (the party
opposing access must “come forward with specific reasons why the record, or any part thereof,
should remain under seal”). Indeed, courts have not hesitated to grant access based on the
objector’s failure to carry this heavy burden. See, e.g., Guttenberg v. Emery, 26 F. Supp. 3d 88,
97 (D.D.C. 2014) (“[b]ased on its consideration of all the Hubbard factors, the Court determines
that plaintiffs have not met their burden to show that either the entire case or the [specific
information at issue] should remain under seal”); Upshaw v. United States, 754 F. Supp. 2d 24,
27-28 (D.D.C. 2010) (“Plaintiff seeks an order sealing the entirety of this action, including the

Complaint and the Memorandum Opinion, . . . [T]he Court concludes that the balance of the

16
Case 1:21-mc-00091-ZMF Document1 Filed 06/08/21 Page 24 of 29

Hubbard factors is decisively against granting [such] breathtakingly broad relief”); Cobell v.
Norton, 157 F. Supp. 2d 82, 92 (D.D.C. 2001) (“whatever privacy or confidentiality interests
Treasury may articulate in favor of keeping sealed the documents reflecting its internal
disciplinary processes, those interests are easily outweighed by the strong presumption in favor
of public access”).

The Court should reach the same result here. Out of the six Hubbard factors, four favor
disclosure, one is neutral, and one remains to be determined. Based on that scoresheet, the
Government falls far short of rebutting the strong presumption of disclosure. The Court should
release the Sealed Records accordingly.

II. THE COURT SHOULD RELEASE THE SEALED RECORDS PURSUANT TO
THE FIRST AMENDMENT RIGHT OF ACCESS

The First Amendment right of access to court records provides an independent,
alternative, and even more powerful basis for releasing the Sealed Records. Like the common
law access test, the First Amendment right of access requires courts to conduct a two-stage
analysis. “First the court must determine whether a qualified First Amendment right of public
access exists. If so, then... the record or proceeding may be closed only if closure is essential
to preserve higher values and is narrowly tailored to serve that interest.” Dhiab v. Trump, 852
F.3d 1087, 1102 (D.C. Cir. 2017) (Williams, J., concurring) (internal citation and marks
omitted). Following this process, it is clear that the First Amendment right of access applies to
the Sealed Records and that the Government cannot carry the heavy burden required to overcome
that right.

A. The First Amendment Right Of Access Applies To The Sealed Records

The Supreme Court has long relied on the “experience and logic” test to determine where

the constitutional access right applies to records or a proceeding. Press-Enter. Co. v. Super. Ct.

17
Case 1:21-mc-00091-ZMF Document1 Filed 06/08/21 Page 25 of 29

(“Press-Enterprise IT’), 478 U.S. 1, 9 (1986). Under this test, the constitutional right of access
attaches if “the place and process have historically been open to the press and general public”
and if access “plays a significant positive role in the function of the particular process.” Jd. at 8.

The D.C. Circuit recently declined to answer whether the First Amendment access right
applies specifically to Section 2703(d) applications, see Leopold, 964 F.3d at 1127, but if this
Court were to address the issue, it should find that the First Amendment right applies to the
Sealed Records. As an initial matter, the Court can effectively set aside the “experience” prong
because the Stored Communications Act dates back only to 1986, and courts have generally held
that the prong is inapt for such newer procedures and records. See id. at 1129 (noting that “[t]he
relevant statute is the Electronic Communications Privacy Act of 1986 (ECPA),” and that “[t]he
Stored Communications Act is Title II of the ECPA”); see also Press-Enterprise I, 478 U.S. at
10 n.3 (holding that the First Amendment right attached to pretrial proceedings, even though they
had “no historical counterpart,” so long as “importance of the . . . proceeding” was clear); United
States v. Simone, 14 F.3d 833, 838 (3d Cir. 1994) (finding right of access to post-trial
examinations of jury misconduct even though no history of the practice could be found before
1980 by “rely[ing] primarily on the ‘logic’ prong of the test”); United States v. Suarez, 880 F.2d
626, 631 (2d Cir. 1989) (holding that First Amendment access right applies to Criminal Justice
Act records, even though “the CJA itself is, in terms of ‘tradition,’ a fairly recent development,
having been enacted in 1964,” because of “the public’s strong interest” in the information at
issue and “[b]ecause there is no persuasive reason to ignore the presumption of openness that
applies to documents submitted in connection with a criminal proceeding”).

Properly focusing on the logic prong, this Court should conclude that the First

Amendment right of access applies to the Sealed Records. As then-Chief Judge Royce C.

18
Case 1:21-mc-00091-ZMF Document1 Filed 06/08/21 Page 26 of 29

Lamberth observed in response to a prior motion filed by The Times for access to search
warrants, warrant applications, supporting affidavits, and related records concerning the
Amerithrax investigation, “[t]he Court starts with the general proposition that ‘the First
Amendment guarantees the press and the public a general right of access to court proceedings
and court documents unless there are compelling reasons demonstrating why it cannot be
observed.’” In re New York Times Co., 585 F. Supp. 2d 83, 89-90 (D.D.C. 2008) (quoting
Robinson, 935 F.2d at 287).*° “The rationale for this proposition is that openness of judicial
processes and documents ‘gives assurance that established procedures are being followed and
that deviations will become known’ and corrected.” Jd. at 90 (quoting Press-Enter. Co. v. Super.
Ct. (“Press-Enterprise I’), 464 U.S. 501, 508 (1984)). Addressing the analogous issue of access
to warrants and warrant materials specifically, the Court noted that “openness plays a significant
positive role in the functioning of the criminal justice system, at least at the post-investigation
stage,” because those materials “are often used to adjudicate important constitutional rights such
as the Fourth Amendment protection against unreasonable searches and seizures.” Jd.
Moreover, “[p]ublic access to [these] materials serves as a check on the judiciary because the
public can ensure that judges are not merely serving as a rubber stamp for the police.” Jd.

Each of those arguments applies with particular force here. This investigation, leading to
a breathtaking subpoena aimed at unmasking journalists’ sources, illustrates of the need for
public access and oversight of the tremendous power of prosecutors. Cf Press-Enterprise I,
478 US. at 12-13 (public access is especially important in the absence of a jury, which otherwise

would provide “a safeguard against the corrupt or overzealous prosecutor”); In re Special

 

20 I re New York Times is a particularly apt comparison because there, as here, the
investigation at issue was not officially closed but was effectively dormant. See 585 F. Supp. 2d
at 88 n.7,.

19
Case 1:21-mc-00091-ZMF Document1 Filed 06/08/21 Page 27 of 29

Proceedings, 842 F. Supp. 2d 232, 244 (D.D.C. 2012) (public access protects “against future
prosecutorial misconduct,” which is a “consideration[] the courts have consistently found
weigh[s] heavily in favor of the right of access”). Because the logic of access is compelling, the
Court should find that the First Amendment right of access applies to the Sealed Records.

B. The Government Cannot Carry Its Heavy Burden To Overcome
The First Amendment Right of Access

To overcome the public’s First Amendment right of access, a party opposing disclosure
must show that keeping the records secret serves a compelling governmental interest and is
narrowly tailored to serve that interest. Globe Newspaper Co. v. Super. Ct., 457 U.S. 596, 606-
07 (1982); In re New York Times, 585 F. Supp. 2d at 91. In particular, the party opposing access
must demonstrate that:

1. There is a substantial probability of prejudice to a compelling interest if

the right is not limited. Press-Enterprise IT, 478 U.S. at 13-14; Press-
Enterprise I, 464 U.S. at 510; Richmond Newspapers, 448 U.S. at 580-81.

2. There is no alternative to a limitation of the access right that will
adequately protect against the threatened harm. Press-Enterprise II, 478
U.S. at 13-14; Robinson, 935 F.2d at 289-90.

3. Restricting access will effectively protect against the threatened harm.
Press-Enterprise IT, 478 U.S. at 14; Robinson, 935 F.2d at 291-92.

4. The restriction on access is narrowly tailored. Press-Enterprise II, 478
U.S. at 13-14; Robinson, 935 F.2d at 287.

The Government cannot possibly make this showing, particularly in light of the amount
of publicity this investigation already has received. The D.C. Circuit has expressly recognized,
in the context of the First Amendment right of access, that the release of information already
publicized by the news media cannot threaten an ongoing investigation enough to justify
continued sealing of records. See Robinson, 935 F.2d at 291-92 (government did not meet its

burden to justify sealing plea agreement to protect ongoing investigation when plea already had

20
Case 1:21-mc-00091-ZMF Document1 Filed 06/08/21 Page 28 of 29

been reported by news media). Moreover, even if the Government could assert that unsealing
these records creates some potential risk of harm — and by all appearances it cannot — it also must
demonstrate that alternative measures, such as redaction, cannot adequately redress that risk. Jd.
at 290; cf In re NBC, 653 F.2d 609, 613-17 (D.C. Cir. 1981) (applying this requirement to
common law access test).”!

In sum, based on the current public record, the Government cannot possibly articulate a
sufficiently compelling interest to overcome the First Amendment right of access and justify
continuing to withhold the Sealed Records from The Times and the public.

CONCLUSION

For all of the foregoing reasons, The Times respectfully requests that this Court grant its

motion and enter an order immediately unsealing the Application, the Ex Parte Motion, and

Dated: June 8, 2021 Respectfully submitted,
BALLARD SPAHR LLP

/s| Chad R. Bowman

Chad R. Bowman (#484150)

Matthew E. Kelley (#1018126)

Maxwell S. Mishkin (#1031356)

1909 K Street, NW, 12th Floor
Washington, DC 20006

Tel: (202) 661-2200 | Fax: (202) 661-2299
bowmanchad@ballardspahr.com
kelleym@ballardspahr.com
mishkinm@ballardspahr.com

 

21 See, e.g., Inre New York Times Co., 585 F. Supp. 2d at 91 (“protecting the confidentiality
of informants can be accomplished by means less restrictive than prohibiting access to warrant
materials altogether,” namely “by simply redacting the identity and personal identifiers of the
informants”).

21
Case 1:21-mc-00091-ZMF Document1 Filed 06/08/21 Page 29 of 29

Lynn Oberlander

(pro hac vice application forthcoming)
1675 Broadway, 19th Floor

New York, NY 10019-5820

Tel: (212) 223-0200 | Fax: (212) 223-1942
oberlanderl@ballardspahr.com

Counsel for The New York Times Company

22
